Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 1 of 16 Page ID #:329



  1 LightGabler
  2 By: Glenn J. Dickinson (SBN 159753)
        Joshua S. Smith (SBN 324996)
  3 760 Paseo Camarillo, Suite 300
  4 Camarillo, CA 93010
    (805) 248-7208
  5 (805) 248-7209 (fax)
  6 gdickinson@lightgablerlaw.com
    jsmith@lightgablerlaw.com
  7
  8 Attorneys for Defendants/
    Counterclaimants Cold Steel, Inc., and
  9 Good Sportsman Marketing LLC (sued
 10 as GSM LLC) and Defendant Lynn
    Thompson
 11
 12                       UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14    WORLD AXE THROWING                  Case No. 2:20−cv−11407 JAK (Ex)
 15    LEAGUE, INC, and LINCOLN
       CHICAGO HOLDINGS, INC.,
 16
                                Plaintiffs, STIPULATED PROTECTIVE ORDER
 17               vs.
 18    COLD STEEL, INC., LYNN        Complaint Filed: December 17, 2020
 19    THOMPSON and GSM LLC d/b/a District Judge:      John A. Kronstadt
       GSM OUTDOORS,                 Magistrate Judge: Charles F. Eick
 20
                         Defendants.
 21    AND RELATED CROSS-ACTION
 22
 23         1.   A. PURPOSES AND LIMITATIONS
 24         Discovery in this action is likely to involve production of confidential,
 25 proprietary, or private information for which special protection from public
 26 disclosure and from use for any purpose other than prosecuting this litigation
 27 may be warranted. Accordingly, the parties hereby stipulate to and petition
 28 the Court to enter the following Stipulated Protective Order pursuant to

      #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 2 of 16 Page ID #:330



  1 Federal Rule of Civil Procedure 26(c). The parties acknowledge that this
  2 Order does not confer blanket protections on all disclosures or responses to
  3 discovery and that the protection it affords from public disclosure and use
  4 extends only to the limited information or items that are entitled to
  5 confidential treatment under the applicable legal principles. The parties
  6 further acknowledge, as set forth in Section 12.3, below, that this Stipulated
  7 Protective Order does not entitle them to file confidential information under
  8 seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  9 and the standards that will be applied when a party seeks permission from
 10 the court to file material under seal.
 11                B. GOOD CAUSE STATEMENT
 12         This action is likely to involve trade secrets, customer and pricing lists,
 13 pricing quotations, purchase orders, bills of lading, commercial invoices, and
 14 other valuable commercial, financial, and/or proprietary information for which
 15 special protection from public disclosure and from use for any purpose other
 16 than prosecution of this action is warranted. Such confidential and
 17 proprietary materials and information consist of, among other things,
 18 confidential    business    or   financial   information,   information   regarding
 19 confidential business practices, or other confidential research, development,
 20 or commercial information (including information implicating privacy rights of
 21 third parties), information otherwise generally unavailable to the public, or
 22 which may be privileged or otherwise protected from disclosure under state
 23 or federal statutes, court rules, case decisions, or common law. Accordingly,
 24 to expedite the flow of information, to facilitate the prompt resolution of
 25 disputes over confidentiality of discovery materials, to adequately protect
 26 information the parties are entitled to keep confidential, to ensure that the
 27 parties are permitted reasonable necessary uses of such material in
 28 preparation for and in the conduct of trial, to address their handling at the
                                             2
      #976151                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 3 of 16 Page ID #:331



  1 end of the litigation, and serve the ends of justice, a protective order for such
  2 information is justified in this matter. It is the intent of the parties that
  3 information will not be designated as confidential for tactical reasons and
  4 that nothing be so designated without a good faith belief that it has been
  5 maintained in a confidential, non-public manner, and there is good cause
  6 why it should not be part of the public record of this case.
  7         2.   DEFINITIONS
  8              2.1 Action: This pending federal action.
  9              2.2 Challenging Party: a Party or Non-Party that challenges the
 10 designation of information or items under this Order.
 11              2.3   “CONFIDENTIAL”        Information     or    Items:   information
 12 (regardless of how it is generated, stored, or maintained) or tangible things
 13 that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
 14 specified above in the Good Cause Statement.
 15              2.4 Counsel: Outside Counsel of Record and House Counsel (as
 16 well as their support staff).
 17              2.5 Designating Party: a Party or Non-Party that designates
 18 information or items that it produces in disclosures or in responses to
 19 discovery as “CONFIDENTIAL.”
 20              2.6 Disclosure or Discovery Material: all items or information,
 21 regardless of the medium or manner in which it is generated, stored, or
 22 maintained (including, among other things, testimony, transcripts, and
 23 tangible things), that are produced or generated in disclosures or responses
 24 to discovery in this matter.
 25              2.7 Expert: a person with specialized knowledge or experience in
 26 a matter pertinent to the litigation who has been retained by a Party or its
 27 counsel to serve as an expert witness or as a consultant in this Action.
 28              2.8 House Counsel: attorneys who are employees of a party to
                                            2
      #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 4 of 16 Page ID #:332



  1 this Action. House Counsel does not include Outside Counsel of Record or
  2 any other outside counsel.
  3              2.9 Non-Party: any natural person, partnership, corporation,
  4 association, or other legal entity not named as a Party to this action.
  5              2.10 Outside Counsel of Record: attorneys who are not
  6 employees of a party to this Action but are retained to represent or advise a
  7 party to this Action and have appeared in this Action on behalf of that party or
  8 are affiliated with a law firm which has appeared on behalf of that party, and
  9 includes support staff.
 10              2.11 Party: any party to this Action, including all of its officers,
 11 directors, employees, consultants, retained experts, and Outside Counsel of
 12 Record (and their support staffs).
 13              2.12 Producing Party: a Party or Non-Party that produces
 14 Disclosure or Discovery Material in this Action.
 15              2.13 Professional Vendors: persons or entities that provide
 16 litigation support services (e.g., photocopying, videotaping, translating,
 17 preparing exhibits or demonstrations, and organizing, storing, or retrieving
 18 data in any form or medium) and their employees and subcontractors.
 19              2.14 Protected Material: any Disclosure or Discovery Material that
 20 is designated as “CONFIDENTIAL.”
 21              2.15 Receiving Party: a Party that receives Disclosure or
 22 Discovery Material from a Producing Party.
 23         3.   SCOPE
 24         The protections conferred by this Stipulation and Order cover not only
 25 Protected Material (as defined above), but also: (1) any information copied or
 26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 27 compilations of Protected Material; and (3) any testimony, conversations, or
 28 presentations by Parties and/or their Counsel that might reveal Protected
                                            2
      #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 5 of 16 Page ID #:333



  1 Material.
  2          Any use of Protected Material at trial shall be governed by the orders of
  3 the trial judge. This Order does not govern the use of Protected Material at
  4 trial.
  5          4.   DURATION
  6          Once the case proceeds to trial, all of the information that was
  7 designated as confidential or maintained pursuant to this protective order that
  8 is used at trial becomes public and will be presumptively available to all
  9 members of the public, including the press, unless compelling reasons
 10 supported by specific factual findings to proceed otherwise are made to the
 11 trial judge in advance of the trial. See Kamakana v. City and County of
 12 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
 13 cause” showing for sealing documents produced in discovery from
 14 “compelling reasons” standard when merits-related documents are part of
 15 court record). Accordingly, with regard to materials used at the trial of this
 16 matter, the terms of this protective order do not extend beyond the
 17 commencement of the trial.
 18          With regard to documents or materials not made public at trial, after
 19 final disposition of this litigation, the confidentiality obligations imposed by
 20 this Order shall remain in effect until a Designating Party agrees otherwise in
 21 writing or a court order otherwise directs. Final disposition shall be deemed to
 22 be the later of (1) dismissal of all claims and defenses in this Action, with or
 23 without prejudice; and (2) final judgment herein after the completion and
 24 exhaustion of all appeals, rehearings, remands, trials, or reviews of this
 25 Action, including the time limits for filing any motions or applications for
 26 extension of time pursuant to applicable law.
 27          5.   DESIGNATION OF PROTECTED MATERIAL
 28               5.1 Exercise of Restraint and Care in Designating Material for
                                             2
      #976151                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 6 of 16 Page ID #:334



  1 Protection. Each Party or Non-Party that designates information or items for
  2 protection under this Order must take care to limit any such designation to
  3 specific material that qualifies under the appropriate standards. The
  4 Designating Party must designate for protection only those parts of material,
  5 documents, items, or oral or written communications that qualify so that other
  6 portions of the material, documents, items, or communications for which
  7 protection is not warranted are not swept unjustifiably within the ambit of this
  8 Order.
  9         Mass,   indiscriminate,   or   routine   designations   are   prohibited.
 10 Designations that are shown to be clearly unjustified or that have been made
 11 for an improper purpose (e.g., to unnecessarily encumber the case
 12 development process or to impose unnecessary expenses and burdens on
 13 other parties) may expose the Designating Party to sanctions.
 14         If it comes to a Designating Party’s attention that information or items
 15 that it designated for protection do not qualify for protection, that Designating
 16 Party must promptly notify all other Parties that it is withdrawing the
 17 inapplicable designation.
 18               5.2 Manner and Timing of Designations. Except as otherwise
 19 provided in this Order (see, e.g., second paragraph of section 5.2(a) below),
 20 or as otherwise stipulated or ordered, Disclosure or Discovery Material that
 21 qualifies for protection under this Order must be clearly designated as such
 22 before the material is disclosed or produced.
 23         Designation in conformity with this Order requires:
 24         (a)   for information in documentary form (e.g., paper or electronic
 25 documents, but excluding transcripts of depositions or other pretrial or trial
 26 proceedings), that the Producing Party affix at a minimum, the legend
 27 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 28 contains protected material. If only a portion or portions of the material on a
                                             2
      #976151                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 7 of 16 Page ID #:335



  1 page qualify for protection, the Producing Party also must clearly identify the
  2 protected portion(s) (e.g., by making appropriate markings in the margins). A
  3 Party or Non-Party that makes original documents available for inspection
  4 need not designate them for protection until after the inspecting Party has
  5 indicated which documents it would like copied and produced. During the
  6 inspection and before the designation, all of the material made available for
  7 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  8 identified the documents it wants copied and produced, the Producing Party
  9 must determine which documents, or portions thereof, qualify for protection
 10 under this Order. Then, before producing the specified documents, the
 11 Producing Party must affix the “CONFIDENTIAL legend” to each page that
 12 contains Protected Material. If only a portion or portions of the material on a
 13 page qualifies for protection, the Producing Party also must clearly identify
 14 the protected portion(s) (e.g., by making appropriate markings in the
 15 margins);
 16         (b)   for testimony given in depositions that the Designating Party
 17 identify the Disclosure or Discovery Material on the record, before the close
 18 of the deposition all protected testimony;
 19         (c)   for information produced in some form other than documentary
 20 and for any other tangible items, that the Producing Party affix in a prominent
 21 place on the exterior of the container or containers in which the information is
 22 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 23 information warrants protection, the Producing Party, to the extent
 24 practicable, shall identify the protected portion(s).
 25               5.3 Inadvertent Failures to Designate. If timely corrected, an
 26 inadvertent failure to designate qualified information or items does not,
 27 standing alone, waive the Designating Party’s right to secure protection
 28 under this Order for such material. Upon timely correction of a designation,
                                            2
      #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 8 of 16 Page ID #:336



  1 the Receiving Party must make reasonable efforts to assure that the material
  2 is treated in accordance with the provisions of this Order.
  3         6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  4              6.1 Timing of Challenges. Any Party or Non-Party may challenge
  5 a designation of confidentiality at any time that is consistent with the Court’s
  6 Scheduling Order.
  7              6.2 Meet and Confer. The Challenging Party shall initiate the
  8 dispute resolution process under Local Rule 37.1 et seq. or follow the
  9 procedures for informal, telephonic discovery hearings on the Court's
 10 website.
 11              6.3 Burden on Challenging Party. The burden of persuasion in
 12 any such challenge proceeding shall be on the Designating Party. Frivolous
 13 challenges, and those made for an improper purpose (e.g., to harass or
 14 impose unnecessary expenses and burdens on other parties) may expose
 15 the Challenging Party to sanctions. Unless the Designating Party has waived
 16 or withdrawn the confidentiality designation, all parties shall continue to afford
 17 the material in question the level of protection to which it is entitled under the
 18 Producing Party’s designation until the Court rules on the challenge.
 19         7.   ACCESS TO AND USE OF PROTECTED MATERIAL
 20              7.1 Basic Principles. A Receiving Party may use Protected
 21 Material that is disclosed or produced by another Party or by a Non-Party in
 22 connection with this Action only for prosecuting, defending, or attempting to
 23 settle this Action. Such Protected Material may be disclosed only to the
 24 categories of persons and under the conditions described in this Order.
 25 When the Action has been terminated, a Receiving Party must comply with
 26 the provisions of Section 13 below (FINAL DISPOSITION). Protected
 27 Material must be stored and maintained by a Receiving Party at a location
 28 and in a secure manner that ensures that access is limited to the persons
                                            2
      #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 9 of 16 Page ID #:337



  1 authorized under this Order.
  2               7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  3 otherwise ordered by the court or permitted in writing by the Designating
  4 Party, a Receiving Party may disclose any information or item designated
  5 “CONFIDENTIAL” only to:
  6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  7 well as employees of Outside Counsel of Record to whom it is reasonably
  8 necessary to disclose the information for this Action;
  9         (b) the officers, directors, and employees (including House Counsel) of
 10 the Receiving Party to whom disclosure is reasonably necessary for this
 11 Action;
 12         (c) Experts (as defined in this Order) of the Receiving Party to whom
 13 disclosure is reasonably necessary for this Action and who have signed the
 14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15         (d) the court and its personnel;
 16         (e) court reporters and their staff;
 17         (f) professional jury or trial consultants, mock jurors, and Professional
 18 Vendors to whom disclosure is reasonably necessary for this Action and who
 19 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20         (g) the author or recipient of a document containing the information or a
 21 custodian or other person who otherwise possessed or knew the information;
 22         (h) during their depositions, witnesses, and attorneys for witnesses, in
 23 the Action to whom disclosure is reasonably necessary provided:
 24               (1) the deposing party requests that the witness sign the
 25               “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 26               (2) the witness not be permitted to keep any confidential
 27               information unless they sign the “Acknowledgment to be Bound”
 28               (Exhibit A), unless otherwise agreed by the Designating Party or
                                              2
      #976151                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 10 of 16 Page ID #:338



   1              ordered by the court. Pages of transcribed deposition testimony
   2              or exhibits to depositions that reveal Protected Material may be
   3              separately bound by the court reporter and may not be disclosed
   4              to anyone except as permitted under this Stipulated Protective
   5              Order; and
   6         (i) any mediator or settlement officer, and their supporting personnel,
   7 mutually agreed upon by any of the parties engaged in settlement
   8 discussions.
   9         8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED FOR
  10              PRODUCTION IN OTHER LITIGATION
  11              8.1 Party Served With Subpoena for Protected Information in
  12 Other Litigation. If a Party is served with a subpoena or a court order issued
  13 in other litigation that compels disclosure of any information or items
  14 designated in this Action as “CONFIDENTIAL,” that Party must:
  15         (a) promptly notify in writing the Designating Party. Such notification
  16 shall include a copy of the subpoena or court order;
  17         (b) promptly notify in writing the party who caused the subpoena or
  18 order to issue in the other litigation that some or all of the material covered by
  19 the subpoena or order is subject to this Protective Order. Such notification
  20 shall include a copy of this Stipulated Protective Order; and
  21         (c) cooperate with respect to all reasonable procedures sought to be
  22 pursued by the Designating Party whose Protected Material may be affected.
  23              8.2 Designating Party Seeks Protective Order in Response to
  24 Subpoena in Other Litigation. If the Designating Party timely seeks a
  25 protective order, the Party served with the subpoena or court order shall not
  26 produce any information designated in this action as “CONFIDENTIAL”
  27 before a determination by the court from which the subpoena or order issued,
  28 unless the Party has obtained the Designating Party’s permission. The
                                             2
       #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 11 of 16 Page ID #:339



   1 Designating Party shall bear the burden and expense of seeking protection in
   2 that court of its confidential material and nothing in these provisions should
   3 be construed as authorizing or encouraging a Receiving Party in this Action
   4 to disobey a lawful directive from another court.
   5         9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6              PRODUCED IN THIS LITIGATION
   7              9.1 Non-Party Confidential Information. The terms of this Order
   8 are applicable to information produced by a Non-Party in this Action and
   9 designated as “CONFIDENTIAL.” Such information produced by Non-Parties
  10 in connection with this litigation is protected by the remedies and relief
  11 provided by this Order. Nothing in these provisions should be construed as
  12 prohibiting a Non-Party from seeking additional protections.
  13              9.2 Production of Non-Party Confidential Information. In the event
  14 that a Party is required, by a valid discovery request, to produce a Non-
  15 Party’s confidential information in its possession, and the Party is subject to
  16 an agreement with the Non-Party not to produce the Non-Party’s confidential
  17 information, then the Party shall:
  18         (a) promptly notify in writing the Requesting Party and the Non-Party
  19 that some or all of the information requested is subject to a confidentiality
  20 agreement with a Non-Party;
  21         (b) promptly provide the Non-Party with a copy of the Stipulated
  22 Protective Order in this Action, the relevant discovery request(s), and a
  23 reasonably specific description of the information requested; and
  24         (c) make the information requested available for inspection by the Non-
  25 Party, if requested.
  26              9.3 Non-Party Protective Order. If the Non-Party fails to seek a
  27 protective order from this court within 14 days of receiving the notice and
  28 accompanying information, the Receiving Party may produce the Non-Party’s
                                             2
       #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 12 of 16 Page ID #:340



   1 confidential information responsive to the discovery request. If the Non-Party
   2 timely seeks a protective order, the Receiving Party shall not produce any
   3 information in its possession or control that is subject to the confidentiality
   4 agreement with the Non-Party before a determination by the court. Absent a
   5 court order to the contrary, the Non-Party shall bear the burden and expense
   6 of seeking protection in this court of its Protected Material.
   7         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   8         If a Receiving Party learns that, by inadvertence or otherwise, it has
   9 disclosed Protected Material to any person or in any circumstance not
  10 authorized under this Stipulated Protective Order, the Receiving Party must
  11 immediately:
  12         (a) notify in writing the Designating Party of the unauthorized
  13 disclosures;
  14         (b) make diligent efforts to retrieve all unauthorized copies of the
  15 Protected Material;
  16         (c) inform the person or persons to whom unauthorized disclosures
  17 were made of all the terms of this Order; and
  18         (d) request such person or persons to execute the “Acknowledgment
  19 and Agreement to Be Bound” that is attached hereto as Exhibit A.
  20         11.   INADVERTENT         PRODUCTION         OF     PRIVILEGED       OR
  21               OTHERWISE PROTECTED MATERIAL
  22         When a Producing Party gives notice to Receiving Parties that certain
  23 inadvertently produced material is subject to a claim of privilege or other
  24 protection, the obligations of the Receiving Parties are those set forth in
  25 Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
  26 modify whatever procedure may be established in an e-discovery order that
  27 provides for production without prior privilege review. Pursuant to Federal
  28 Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement
                                             2
       #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 13 of 16 Page ID #:341



   1 on the effect of disclosure of a communication or information covered by the
   2 attorney-client privilege or work product protection, the parties may
   3 incorporate their agreement in the stipulated protective order submitted to the
   4 court.
   5          12.     MISCELLANEOUS
   6                  12.1 Right to Further Relief. Nothing in this Order abridges the
   7 right of any person to seek its modification by the Court in the future.
   8                  12.2 Right to Assert Other Objections. By stipulating to the entry
   9 of this Protective Order no Party waives any right it otherwise would have to
  10 object to disclosing or producing any information or item on any ground not
  11 addressed in this Stipulated Protective Order. Similarly, no Party waives any
  12 right to object on any ground to use in evidence of any of the material
  13 covered by this Protective Order.
  14                  12.3 Filing Protected Material. A Party that seeks to file under
  15 seal any Protected Material must comply with Civil Local Rule 79-5.
  16 Protected Material may only be filed under seal pursuant to a court order
  17 authorizing the sealing of the specific Protected Material at issue. If a Party's
  18 request to file Protected Material under seal is denied by the court, then the
  19 Receiving Party may file the information in the public record unless otherwise
  20 instructed by the court.
  21          13.     FINAL DISPOSITION
  22          After the final disposition of this Action, as defined in paragraph 4,
  23 within 60 days of a written request by the Designating Party, each Receiving
  24 Party must return all Protected Material to the Producing Party or destroy
  25 such material. As used in this subdivision, “all Protected Material” includes all
  26 copies,        abstracts,   compilations,   summaries,   and   any   other   format
  27 reproducing or capturing any of the Protected Material. Whether the
  28 Protected Material is returned or destroyed, the Receiving Party must submit
                                                 2
       #976151                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 14 of 16 Page ID #:342



   1 a written certification to the Producing Party (and, if not the same person or
   2 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   3 category, where appropriate) all the Protected Material that was returned or
   4 destroyed and (2) affirms that the Receiving Party has not retained any
   5 copies, abstracts, compilations, summaries or any other format reproducing
   6 or capturing any of the Protected Material. Notwithstanding this provision,
   7 Counsel are entitled to retain an archival copy of all pleadings, motion
   8 papers, trial, deposition, and hearing transcripts, legal memoranda,
   9 correspondence, deposition and trial exhibits, expert reports, attorney work
  10 product, and consultant and expert work product, even if such materials
  11 contain Protected Material. Any such archival copies that contain or
  12 constitute Protected Material remain subject to this Protective Order as set
  13 forth in Section 4 (DURATION).
  14         14.   VIOLATION OF THIS ORDER
  15         Any violation of this Order may be punished by any and all appropriate
  16 measures including, without limitation, contempt proceedings and/or
  17 monetary sanctions.
  18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
  19
  20 Dated: August 3, 2021             Machat & Associates, P.C.
  21
  22                              By: /s/ Michael Machat
                                      Michael Machat
  23                                  Attorney for Plaintiffs
  24                                  World Axe Throwing League , Inc. and
                                      Lincoln Chicago Holdings, Inc.
  25
  26
  27
  28
                                             2
       #976151                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 15 of 16 Page ID #:343
Case 2:20-cv-11407-JAK-E Document 33 Filed 08/04/21 Page 16 of 16 Page ID #:344



   1                                      EXHIBIT A
   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _____________________________ [print or type full name], of
   4 _______________________ [print or type full address], declare under
   5 penalty of perjury that I have read in its entirety and understand the
   6 Stipulated Protective Order that was issued by the United States District
   7 Court for the Central District of California on ____________ [date] in the case
   8 of World Axe Throwing League, Inc., et al., v. Cold Steel, Inc., et al., Case
   9 No.         2:20−cv−11407 JAK (Ex) (C.D. Cal. filed December 17, 2020). I agree
  10 to comply with and to be bound by all the terms of this Stipulated Protective
  11 Order and I understand and acknowledge that failure to so comply could
  12 expose me to sanctions and punishment in the nature of contempt. I
  13 solemnly promise that I will not disclose in any manner any information or
  14 item that is subject to this Stipulated Protective Order to any person or entity
  15 except in strict compliance with the provisions of this Order.
  16         I further agree to submit to the jurisdiction of the United States District
  17 Court for the Central District of California for the purpose of enforcing the
  18 terms of this Stipulated Protective Order, even if such enforcement
  19 proceedings occur after termination of this action. I hereby appoint
  20 __________________________              [print   or    type    full   name]      of
  21 _______________________________________ [print or type full address
  22 and telephone number] as my California agent for service of process in
  23 connection with this action or any proceedings related to enforcement of this
  24 Stipulated Protective Order.
  25 Date: _____________________________
  26 City and State where sworn and signed: _____________________________
  27 Printed name: ______________________________
  28 Signature: __________________________________
                                               2
       #976151                    STIPULATED PROTECTIVE ORDER
